DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020 has been entered.
 	 
	Claims 90-108 and 110 are being considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 93, 97, 104 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the Claims 90, 95 and 103 recite that the medium is free from chemical additives and preservatives. Dependent claims 93, 97 and 104 repeat the same limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90, 92-102, and 110 are rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative unpatentable over Yan et al. (Biores. Technolo. 102: 6487-6493 (2011), hereinafter R1) with Harlin et al. (WO 2013/096891 (US 9, 375,703) hereinafter Harlin ) as evidence.
Claim 90 recites a method for producing algal biomass wherein the medium comprises juice from one or more fruits or vegetables. The growth medium is free from nitrate, ammonia and urea.
Claims 90, 94 - R1 discloses a method for producing algal biomass using molasses on its own. (Abstract)
Claims 90, 95, 98 - R1 discloses that molasses (sugar refinery) is used as an alternative culture media for oleaginous microalgae. (page 6488, col. 1, passage before Methods and 2.2 Hydrolysis of waste molasses)
Claims 95, 98, 99 - R1’s oleaginous microalgae comprises polyunsaturated fatty acids (EPA, DHA) inherently. Oleaginous microalgae are known as sources of polyunsaturated fatty acids especially EPA and DHA in the art. 
Claim 94 - R1 discloses that after sterilization of molasses, heterotrophic microalgae is inoculated at 5% level to the medium at 28 C, with continuous shaking at 220 rpm for 5 days. (page 6488, col. 2, 2.3 Medium preparation)
Claims 90, 94, 95 - R1 clearly discloses that molasses contains abundant nutrients for algal growth and molasses hydrolysate alone could support rapid growth of the heterotrophic algae. (page 6490, col. 1, last par.)
Claims 90, 95 -The molasses medium of R1 does not comprise nitrate, ammonia or urea. 
Since molasses is disclosed, this word includes both beet and/or sugarcane molasses as known in the art. 
However, since claims 92, 96 are limited to beet molasses, selecting beet molasses or sugarcane molasses would have been a modification well within one’s 
It is evident that when molasses is disclosed for cultivation of microalgae, sugar cane molasses or beet molasses may be used; absent any evidence to the contrary. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90-102 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Biores. Technolo. 102: 6487-6493 (2011), hereinafter R1) in view of Harlin et al. (WO 2013/096891 (US 9,375,703), hereinafter R2)
Claim 90 recites a method for producing algal biomass wherein the medium comprises juice from one or more fruits or vegetables. The growth medium is free from nitrate, ammonia and urea. Claim 92 recites that the juice may be beet molasses.
The disclosure of R1 is incorporated by reference as outlined above. R1 clearly discloses a method for producing microalgae using cane molasses. 
R1 discloses producing oleaginous algae using molasses as a complete growth medium. R1 clearly discloses that molasses contains abundant nutrients for algal growth and molasses hydrolysate alone could support rapid growth of the heterotrophic algae. (page 6490, col. 1, last par.)
While R1 is silent to the use of beet molasses, R2 clearly discloses that molasses of sugar cane or sugar beets may be used for microalgae cultivation. (page 14, lines 8-10)
Claim 95 - R2 discloses that after growing the cells, triglycerides (fat) may be extracted from the biomass. (page 22, Extraction of triglycerides)
R2 teaches of fractionating the biomass to enrich in polysaccharides or to recover proteins, nutrients or other valuable components. (page 23, lest par.)
R2 discloses drying of biomass and milling the dried biomass. (page 24, lines 1-7)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by using organic molasses on its own for producing algae for food/supplement/pharmaceutical purposes as motivated by R2. One would do so to produce organic, safe and healthful algal biomass without the addition of inorganic chemical additives. Since R1 discloses the use of molasses, the use of any other organic fruit or vegetable juice would have been motivated. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing organic algae as human food.
Claims 103-108 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (Biores. Technolo. 102: 6487-6493 (2011), hereinafter R1) and Harlin et al. (WO 2013/096891, hereinafter R2), further in view of Brooks et al. (US 2012/0128851, hereinafter R3)  OR  Brooks et al. (US 2011/0250178, hereinafter R4).
Claim 103 is limited to a method of producing a food product, cosmetic, industrial composition or pharmaceutical composition for a human or an animal wherein microalgae produced by using molasses as culture medium; is the main ingredient. 
Claims 104, 108 - The disclosures of R1-R2 are incorporated by reference as outlined above.
While R1 and R2 suggest using microalgae for food or industrial compounds, there are no examples of food products or cosmetic products. 
Claim 103 - R3 discloses novel microalgal food compositions comprising microalgal biomass that have been processed into flakes, powders and flours. (Abstract)
Claim 105, 106, 107  - R3 discloses the production of cardio/metabolic health bar using algal flakes. (Example 9)
Therefore, producing food products using microalgae grown in molasses would have been obvious to one of ordinary skill in the art. 
Claim 103 - R4 also discloses cosmetic compositions comprising microbial components. R4 discloses the use of whole microalgal cells, and/or microalgal oil in cosmetic products. (Abstract)
R4 discloses a process for producing algal soap. (Example 15), algal clay mask (Example 16), beauty serum (Example 17) and numerous other cosmetic products.
Therefore, producing cosmetic products using microalgae grown in molasses would have been obvious to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by using organic molasses on its own for producing algae for food/cosmetic/pharmaceutical purposes as motivated by R3-R4. One would do so to produce organic, safe and healthful algal biomass without the addition of inorganic chemical additives. Since R1 discloses the use of molasses, the use of any other organic fruit or vegetable juice, as carbon and/or nitrogen source, would have been motivated. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing organic algae as human food.


Response to Arguments
	In light of the new grounds of rejection, Applicants’ arguments are moot.
	Applicant’s arguments are basically based on the fact that  molasses used by the primary reference is sugarcane molasses. They further argue that beet molasses has a much higher pH than acidic sugar cane molasses. However, their arguments do not include a discussion as to why using sugarbeet molasses for cultivating microalgae is so challenging. In other words, if the low pH of sugarcane molasses is a problem, 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791